Title: From George Washington to Peter Muhlenberg, 15 May 1782
From: Washington, George
To: Muhlenberg, Peter


                        
                            Sir
                            Head Quarters 15th May 1782
                        
                        I have received your favor of the 23d of April, with the several Returns inclosed.
                        It being very necessary that the utmost Care should be used in the Disposal of our Military Stores—I shall
                            be glad to be informed by whose order & for what purpose—the 1060 Musquets mentioned in the Return, were
                            delivered, also the 2 Brass pieces of Ordnance—the Bayonets Cartriges & other Stores—As these Deliveries are
                            since the first of febry last, I can easily think that the Musquets mentioned can be those I directed last Fall to be
                            delivered to the Order of the State of N. Carolina—& cannot well conceive for what other purpose they could have
                            been delivered. I am &c.

                    